Case: 15-40722      Document: 00513327793         Page: 1    Date Filed: 01/04/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40722
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 4, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

HERIBERTO CAZARES-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC 5:14-CR-1083-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Heriberto Cazares-Flores appeals the supervised release term imposed
following his conviction for illegal reentry following deportation. He maintains
that the supervised release term is procedurally unreasonable because it was
imposed notwithstanding U.S.S.G. § 5D1.1(c)’s advice that supervised release
ordinarily should not be imposed in cases where the defendant is a deportable
alien likely to be removed after completion of imprisonment. Cazares-Flores


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40722     Document: 00513327793       Page: 2   Date Filed: 01/04/2016


                                   No. 15-40722

also complains that the district court failed to make a particularized finding
that a term of supervised release was needed to provide further deterrence and
protection. Because Cazares-Flores did not object on these bases in the district
court, our review is for plain error. See Puckett v. United States, 556 U.S. 129,
135 (2009); United States v. Dominguez-Alvarado, 695 F.3d 324, 327-28
(5th Cir. 2012).
      Here, the district court adopted the presentence report, which informed
the court of the recommendation in § 5D1.1(c). At sentencing, the district court
implied that it considered the 18 U.S.C. § 3553(a) factors in concluding that a
within-guidelines sentence was proper and suggested that a term of supervised
release was needed to provide an added measure of deterrence and protection
in light of the specific facts and circumstances of this case, including, inter alia,
Cazares-Flores’s prior illegal reentries and criminal record. Thus, the district
court’s decision to impose a supervised release term was adequately supported
and explained. See United States v. Cancino-Trinidad, 710 F.3d 601, 607
(5th Cir. 2013); United States v. Becerril-Pena, 714 F.3d 347, 350-51 (5th Cir.
2013); Dominguez-Alvarado, 695 F.3d at 329-30.
      Furthermore, even if the district court committed clear or obvious error
by failing to explain its decision to impose a supervised release term, Cazares-
Flores cannot establish that his substantial rights were affected. See Puckett,
556 U.S. at 135. Because the district court was aware that a supervised release
should not ordinarily be imposed on deportable aliens and that Cazares-Flores
was an undocumented alien likely to be deported after serving his prison term,
there is no reason to believe that the district court would not have imposed a
term of supervised release if it had more thoroughly explained why supervised
release was needed, i.e., there is no indication that the district court would
have found that a term of supervised release was not warranted if it had been



                                         2
    Case: 15-40722   Document: 00513327793     Page: 3   Date Filed: 01/04/2016


                                No. 15-40722

required to provide additional reasons. See Becerril-Pena, 714 F.3d at 349-51;
Cancino-Trinidad, 710 F.3d at 607.
      AFFIRMED.




                                      3